                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMAR A. GRIFFIN,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-4670

SETH BETANCOURT, et al.,
     Defendants.


                          Al J               ORDER

       AND NOW, this J~¥ofNovember, 2019, upon consideration of Plaintiff Lamar A.

Griffin's Motion to Proceed In Forma Pauperis (ECF No. 5), his Prisoner Trust Fund Account

Statement (ECF No. 6), his prose Complaint (ECF No. 2), and Exhibits (ECF No. 7) it is

ORDERED that:

       1.      Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Lamar A. Griffin, #19002141, shall pay the full filing fee of$350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of George W. Hill Correctional Facility or other appropriate official to assess an initial

filing fee of20% of the greater of (a) the average monthly deposits to Mr. Griffin's inmate

account; or (b) the average monthly balance in Mr. Griffin's inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Mr. Griffin's inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding
month's income credited to Mr. Griffin's inmate account until the fees are paid. Each payment

shall refer to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court's

Memorandum, with the exception of the following claims:

               a. Mr. Griffin's claims against the George W. Hill Correctional Facility are

                   DISMISSED WITH PREJUDICE.

               b. Mr. Griffin's claims against Seth Betancourt for deliberate indifference to his

                   medical needs are not dismissed at this time.

       6.      Mr. Griffin may file an amended complaint within thirty (30) days of the date of

this Order in the event he can cure the defects in his claims against Defendants JeffWithelder,

Dr. Phillips, Nurse Shelly, and Mariel Trimble. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint, shall state the basis for Mr. Griffin's claims against each defendant, and

shall bear the title "Amended Complaint" and the case number 19-4670. IfMr. Griffin files an

amended complaint, his amended complaint must be a complete document that includes all of the

bases for Mr. Griffin's claims, including claims that the Court has not yet dismissed ifhe seeks

to proceed on those claims. Claims that are not included in the amended complaint will not be

considered part of this case. When drafting his amended complaint, Mr. Griffin should be

mindful of the Court's reasons for dismissing his claims as explained in the Court's
Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       7.      The Clerk of Court is DIRECTED to send Mr. Griffin a blank copy of the

Court's form complaint for a prisoner filing a civil rights action bearing the above civil action

number. Mr. Griffin may use this form to file his amended complaint if she chooses to do so.

       8.      If Mr. Griffin does not file an amended complaint the Court will direct service of

his initial Complaint on Defendant Seth Betancourt only. Mr. Griffin may also notify the Court

that he seeks to proceed on that claim rather than file an amended complaint. If he files such a

notice, Mr. Griffin is reminded to include the case number for this case, 19-4670.
